                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


CHELSEA J. HELLER,

                   Plaintiff,
                                                   Case No. 19-cv-1258-pp
      v.

SECURITY FINANCE CORPORATION OF WISCONSIN,

                   Defendant.


   ORDER GRANTING DEFENDANT’S MOTION TO TRANSFER CASE TO
               GREEN BAY DIVISION (DKT. NO. 10)


      The plaintiff filed this case, alleging violations of the Telephone

Consumer Protection Act, 47 U.S.C. §227, and the Wisconsin Consumer Act,

Wis. Stat. §427 et seq. Dkt. No. 1. The defendant does not object to venue, but

filed a motion to transfer the case to the Green Bay Division because the claims

arose in Green Bay and the defendant’s branch office that serviced the

plaintiff’s account is located in Green Bay. Dkt. No. 10. The plaintiff has not

opposed the motion.

      The General Order Regarding Assignment of Cases to the United States

District Judge Designated to Hold Court in Green Bay, Wisconsin requires that

civil cases with the greatest nexus to one of the counties in the Green Bay

division shall be assigned to the court in Green Bay. See General Order

Regarding Assignment of Cases, http://www.wied.uscourts.gov. Identifying the

division with the greatest nexus requires consideration of where the case arose


                                         1
and the residence or principal place of business of each of the parties. Id. A

party may object to division designated by the other party and may move for

transfer to the case to a different division based on the convenience of the

parties and witnesses or the interests of justice. Id.

      The defendant asks for transfer to the Green Bay Division because the

plaintiff resides in Brown County (2600 Red Oak Drive, Green Bay, Wisconsin)

and has no connection to the counties in the Milwaukee division. Dkt. No. 10

at 2. The defendant sent a check with the loan agreement to the plaintiff’s

address on May 3, 2019. Dkt. Nos. 10 at 3; 11 at ¶5. The agreement required

the plaintiff to mail payments to the defendant’s Green Bay branch. Dkt. Nos.

10 at 3; 11 at ¶6. The plaintiff cashed the defendant’s check on or about May

17, 2019. Dkt. Nos. 10 at 3; 11 at ¶7.

      The defendant represents that its Green Bay branch managed all

collection activity, regularly attempting to contact the plaintiff by phone and

mail. Dkt. Nos. 10 at 3; 11 at ¶¶8, 9. Other than four calls made from the

Western District of Wisconsin, all telephone calls to the plaintiff originated in

the Green Bay division. Dkt. Nos. 10 at 4; 11 at ¶11. The witnesses are in the

Green Bay division, and no party has a connection to the Milwaukee division.

Id.

      As noted, the plaintiff has not responded to the motion (the deadline for

doing so would have been November 20), and the complaint does not identify

any nexus with the Milwaukee Division. The plaintiff alleges at paragraph 17 of

the complaint that the phone number most often used by the defendant was

                                         2
(920) 405-9514, which is a Green Bay area code. Dkt. No. 1 at ¶17. The court

concludes that the case has the greatest nexus to the Green Bay Division.

      The court SUSTAINS the defendant’s objection to division designation,

and GRANTS the defendant’s motion to transfer the case to the Green Bay

division. Dkt. No. 10.

      The court ORDERS the Clerk of Court to reassign this case to the Green

Bay division.

      Dated in Milwaukee, Wisconsin this 17th day of December, 2019.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      3
